DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 10, 2022 has been entered.

Notice to Applicant
The following is a Non-Final Office Action for Application Serial Number: 16/853,965, filed on April 21, 2020. In response to Examiner's Advisory Office Action of October 28, 2022, Applicant on November 10, 2022, amended claims 1-6, 8-15, 17 and 18. Claims 1-18 are pending in this application and have been rejected below. 

Information Disclosure Statement
The information disclosure statement (IDS) filed on November 10, 2022 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner.


Response to Amendment
Applicant's amendments are acknowledged. 

The 35 U.S.C. § 112a rejections are withdrawn in light of Applicant’s amendments. 

The 35 U.S.C. § 101 software per se rejection is withdrawn in light of Applicant’s amendments. 

Regarding the 35 U.S.C. 101 non-statutory subject matter rejection, Applicants arguments and amendments have been considered but are insufficient to overcome the rejection. 

The 35 U.S.C. § 103 rejections are withdrawn in light of Applicant’s arguments and amendments. 

Response to Arguments
Applicant's Arguments/Remarks filed November 10, 2022 (hereinafter Applicant Remarks) have been fully considered but are not persuasive. Applicant’s Remarks will be addressed herein below in the order in which they appear in the response filed November 10, 2022.

Regarding the 35 U.S.C. 101 rejection, Applicant thanks the Examiner for suggesting in the Advisory Action to amend the claims to include dynamically adjusting work schedules based on the generated forecast data, which may aid in eligibility under 35 U.S.C. § 101. 
As such, the amendments made herein in claims 1 and 10 incorporate the Examiner's suggestion. Therefore, it is respectfully submitted that the rejection of claims 1 and 10, and also dependent claims 2-9 and 11-18 is overcome and should be withdrawn.. 

	In response, Examiner respectfully finds that Applicant’s amendments, as presented, are not currently sufficient in overcoming the 35 U.S.C. 101 rejection. Examiner finds the pending claims are still directed to generating forecast data for the amount of labor and physical objects needed at a plurality of facilities without being integrated into a practical application or reciting significantly more than the abstract idea itself. The limitation regarding the dynamic adjustment of the scheduling does not currently embody enough detail to be considered a practical application of the recited abstract idea. Thus, For at least these reasons, the claims remain rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.  Examiner encourages Applicant to schedule an interview to further discuss and advance prosecution.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are directed towards a system and claims 10-18 are directed towards a method, both of which are among the statutory categories of invention.
Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite generating forecast data for the amount of labor and physical objects needed at a plurality of facilities.
Claim 1 recites limitations directed to an abstract idea based on certain methods of organizing human activity. Specifically, determine a current time in relation to the specified amount of time associated with the forecast data; generate slope data representing a calculated change in orders or items week over week for each facility of the plurality of facilities using inputs including historical and labor model data retrieved from the database and data associated with the delivery or retrieval of physical objects disposed in the facility retrieved from the temporary data tables; generate the forecast data for the specified amount of time including physical object predictive data associated with a quantity of physical objects to be disposed in each facility of the plurality of facilities and a quantity of physical objects to be retrieved from or delivered from each facility of a plurality of facilities, using the generated slope data, wherein the physical object predictive data is iteratively updated based on updates to the slope data; generate a correction factor for comparison with previous correction factors associated with the facility to determine accuracy of prior forecast data for the facility; apply the correction factor to the slope data to generate an updated forecast data and dynamically adjust schedule of workers scheduled working at the facility based on the updated forecast data constitutes methods based on commercial interactions involving sales activities or behaviors. The recitation of a computer system executing a forecasting module that’s in communication with a database  and the executed machine learning algorithm does not take the claim out of the certain methods of organizing human activity grouping. Thus the claim recites an abstract idea. Claims 10 recites certain method of organizing human activity for similar reasons as claim 1.
The judicial exception is not integrated into a practical application. In particular, Claims 1 and 10 recites a storage device storing a database including information associated with a plurality of facilities, the information including for each facility historical data and labor models indicating an amount of labor employed at the facility at a plurality of time periods; receive a request to generate forecast data indicative of an amount of workers needing to be scheduled in one of the plurality of facilities for a specified amount of time; generate temporary data tables in the database holding data associated with delivery or retrieval of a plurality of physical objects disposed in a plurality of facilities; transmit the forecast data to rendered on a display of a user device the forecast data indicating an amount of workers needed in the facility for the specified amount of time to disposed in and to retrieved from the facility the plurality of physical objects; and transmit and cause the updated forecast data to be render on the display of the user device, which are limitations considered to be insignificant extra-solution activity of collecting and delivering data; see MPEP 2106.05(g). Claim 1 recites a computer system having a plurality of processors and memories in communication with a database and executing a module and data tables at a high-level of generality such that they amount to no more than generic computer components used as tools to apply the instructions of the abstract idea; see MPEP 2106.05(f). Additionally, claim 1 recites a machine learning algorithm that reiteratively adjust forecast data. The general use of a machine learning technique does not provide a meaningful limitation to transform the abstract idea into a practical application. Therefore, currently, the machine learning algorithm is solely used a tool to perform the instructions of the abstract idea. Thus, the additional elements do not integrate the abstract idea into practical application because it does not impose any meaningful limitations on practicing the abstract idea. Claim 1 is directed to an abstract idea. The additional elements recited in the method of claim 10 do not integrate the abstract idea into practical application for similar reasons as claim 1.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements in the claims other than the abstract idea per se, including computer system having a plurality of processors and memories in communication with a database and executing a module and data tables amount to no more than a recitation of generic computer elements utilized to perform generic computer functions, such as receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); performing repetitive calculations, Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); electronic recordkeeping, Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log) and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II). (see at least Specification Fig. 1; [0018]). Additionally, the machine learning algorithm is used to merely perform repetitive calculations, Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."). Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Regarding the dependent claims, dependent claims 2 and 11 recite limitations that are not technological in nature and merely limits the abstract idea to a particular environment. Claims 7, 9, 16 and 18 recite storing or transmitting limitations, respectively, which are considered insignificant extra-solution activities of collecting and delivering data; see MPEP 2106.05(g) and does not integrate the abstract idea into practical application. Claims 8 and 17 recite a plurality of user devices executing an application and in communication with the computer system, which merely amounts to no more than generic computer components used as tools to apply the instructions of the abstract idea; MPEP 2106.05(f). Additionally, Claims 3-6 and 12-15 recite steps that further narrow the abstract idea. Therefore claims 2-9 and 11-18 do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.

Distinguishable from the Prior Art
The 35 U.S.C. 103 rejection of the independent claims are removed in light of Applicant’s Amendments and Remarks filed November 10, 2022, in particular pg. 12-14  regarding the Malyack and Robertson references. Examiner analyzed claim 1 in view of the prior art of record and finds not all claim limitations are explicitly taught nor would one of ordinary skill in the art find it obvious to combine references with a reasonable expectation of success as discussed below.  The prior art of record neither singularly or in combination explicitly teaches: 
 Claim 1 “…
generate, when executing the machine learning algorithm, slope data representing a calculated change in orders or items week over week for each facility of the plurality of facilities using inputs including historical and labor model data retrieved from the database and data associated with the delivery or retrieval of physical objects disposed in the facility retrieved from the temporary data tables; 
generate, when executing the machine learning algorithm, the forecast data for the specified amount of time including physical object predictive data associated with a quantity of physical objects to be disposed in each facility of the plurality of facilities and a quantity of physical objects to be retrieved from or delivered from each facility of a plurality of facilities, using the generated slope data, wherein the physical object predictive data is iteratively updated based on updates to the slope data”. 

Cronin et al. (US 20140280193 A1) teaches implementing a SIMILAR command with a predictive query interface (see par. 0003). Specifically, Cronin discloses customize reports via a variety of filters including both normal filters that filter results of present state data stored within the database as well as historical filters, where results may be requested as they existed on a given historical date, or two dates may be specified which will then yield changed values between the two dates, be they both historical dates or a historical date compared to a present date (e.g., today). A date range is sometimes appropriate, for instance, to show how a sales amount has changed over time on a month by month, week by week, or day by day basis, and so forth (see par. 0626) and using a historical data set subjected to predictive analysis and may aid a salesperson or sales team in determining where to apply limited resources (see par. 0647). 
Zhu et al. (US 20190378066 A1) teaches labor resources calculated based on the synthetic inventory allocation for the synthetic scenario (see par. 0003). Specifically, Zhu discloses based on the machine learning, patterns, trends, and signatures of the demand status and network status are identified and combined with the user input parameters to create a synthetic scenario (see par. 0041). The key performance indicators (KPIs) extracted from the synthetic scenario that are related to demand for a predetermined period may include one or more of the following: a number of orders, average line per order, average units per order, average shipping zone per order, average weight per order, percentage of different product categories, percentage of different number of order-line orders, percentage of orders from different regions, shipping deadlines (e.g., same day shipment, 2 days, 5, days, etc.), and the like (see par. 0049). Upon determining the parameters for each node based on multi-objective optimization, the labor resources for each node are determined (see par. 0085). Accordingly, the labor resources engine is configured to determine the appropriate labor resources for each node for any synthetic scenario identified by the optimization server. For example, the synthetic scenario may be based on different time periods (e.g., quarter, month, week, next day, shift, etc.,) and for various events (e.g., week before Christmas, sporting event, etc.,). In this way, the labor resources can be calculated for each node (see par. 0085).
However Cronin and Zhu, individually or in combination with the prior art of record, do not sufficiently disclose the combination of the abovementioned limitations. Claim 1 is distinguishable over the prior art. Claim 10 is distinguishable over the prior art for similar reasons as claim 1. Dependent claims 2-9 and 11-18 are distinguishable over the prior art because they depend from independent claims 1 and 10 respectively. 












Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhu et al. (US 11301794 B2) – A computer implemented method and system of calculating labor resources for a network of nodes in an omnichannel distribution system. Input parameters are received from a computing device of a user. Historical data related to a network of nodes is received, from a data repository. A synthetic scenario is determined based on the received input parameters and the historical data. For each node, key parameters are identified and set based on a multi-objective optimization, wherein the multi-objective optimization includes a synthetic inventory allocation to the node based on the synthetic scenario. A synthetic labor efficiency is determined for the node from the synthetic scenario. Labor resources are calculated based on the synthetic inventory allocation for the synthetic scenario. The labor resources of at least one node are displayed on a user interface of a user device.

Shrinath et al. (US 20160261984 A1) –  The trend module can analyze the area occupancy-profile according to various contextual parameters, such as time of day, day of week, season, specific meaning or significance attributed to time or day, changes in supply or demand, events, significance of location, or a combination thereof. The trend module can utilize pattern analysis mechanisms or machine-learning mechanisms to determine the area-density function from the area occupancy-profile.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRYSTOL STEWART/Primary Examiner, Art Unit 3624